                  Case 1:18-cv-08128-JPC Document 79 Filed 03/31/20 Page 1 of 1

                                     Rottenberg Lipman Rich, P.C.
      new jersey office                      The Helmsley Building
    park 80 west, Plaza One                    230 Park Avenue                           www.rlrpclaw.com
   250 Pehle Avenue, Suite 101
saddle brook, new jersey 07663                  eighteenth floor                          Bertrand C. Sellier
   telephone (201) 490-2022                new york, new york 10169                             member
   telecopier (201) 490-2040                telephone (212) 661-3080                    bsellier@rlrpclaw.com
                                            telecopier (212) 867-1914

                                                 March 31, 2020

       BY ECF

       Hon. Valerie E. Caproni
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, New York 10007

                        Re:      Alex Goldfarb v. Channel One Russia and RT America
                                 a.k.a. Ano TV-Novosti
                                 Index No.: 18-CV-08128 (VEC)

       Dear Judge Caproni:

                        We represent plaintiff Alex Goldfarb in the above- referenced action. All of the
       parties join in this report.

                      Defendants Channel One Russia ("Channel One") and RT America a.k.a. Ano
       TV-Novosti ("RT America") have moved for reconsideration, or in the alternative certification,
       of the Court's Opinion and Order dated March 4, 2020. We have agreed, subject to the Court's
       approval, to defer jurisdictional discovery as to RT America, and merits discovery as to Channel
       One, until the Court resolves defendants' pending motions.

                       Channel One has also proposed that we defer merits discovery as to Channel One
       until the resolution of RT America's pending motion to dismiss. We have informed Channel
       One's counsel that we will consider that proposal once the Court has resolved the pending
       motions.

                                                     Respectfully,



                                                     Bertrand C. Sellier

       BCS:als
       3365

       cc:     Matthew Ledicotte, Esq. (via email)
               Johnathan New, Esq. (via email)
